740 N.W.2d 239 (2007)
Michael Eugene DRAKE, Plaintiff-Appellee,
v.
CITIZENS INSURANCE COMPANY, Defendant-Appellant.
Docket No. 130855. COA No. 257800.
Supreme Court of Michigan.
October 26, 2007.
On October 3, 2007, the Court heard oral argument on the application for leave to appeal the February 23, 2006 judgment of the Court of Appeals. The motion to permit defendant to file a supplemental brief is GRANTED. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.